  Case 1:21-cv-02386-WFK Document 4 Filed 08/31/21 Page 1 of 2 PageID #: 11




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
YVETTE MCCRAE,                                                :
                                                              :
                           Plaintiff,                         :
                                                              : DECISION & ORDER
                           v.                                 : 21-CV-02386 (WFK)
                                                              :
COMMISSIONER OF SOCIAL SECURITY,                              :
                                                              :
                           Defendant.                         :
--------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

         Plaintiff initiated this action by filing a complaint and request to proceed in forma

pauperis on April 29, 2021 in the United States District Court for the Eastern District of New

York.

         Upon review of Plaintiff’s complaint and application to proceed in forma pauperis, it is

hereby

         ORDERED that Plaintiff is granted leave to proceed without being required to prepay

fees or costs, or give security therefor; and it is further hereby

    ORDERED that the Clerk of this Court shall forward to the United States Marshal's Office

for the Eastern District of New York copies of Plaintiff’s summons and complaint. The Marshal

is directed to serve the summons and complaint upon the Defendant without prepayment of fees.

    The parties are directed to adhere to the following procedures for expediting the disposition

of Social Security cases:

         (1)    Defendant shall obtain and serve upon the Plaintiff the administrative record of

                the proceedings, along with its answer, within ninety (90) days of commencement

                of this action. If Defendant is unable to file the record by that date, then

                Defendant shall notify the court in writing by that date. Such notification must
  Case 1:21-cv-02386-WFK Document 4 Filed 08/31/21 Page 2 of 2 PageID #: 12




               include a request for an extension that specifies a date and demonstrates the good

               cause for the extension, including the date the administrative record was

               requested, whether or not it has been received, and the most recent efforts made to

               obtain it.

       (2)     Defendant shall move for judgment on the pleadings, unless otherwise directed by

               the Court, within sixty (60) days by service of motion papers upon Plaintiff. If this

               is not possible, the Court shall be notified in writing by that date. Such

               notification shall include a request for an extension that specifies a date and

               demonstrates good cause for the extension.

       (3)     Plaintiff’s response papers shall be served upon Defendant within thirty (30) days

               thereafter. If this is not possible, the Court shall be notified in writing by that

               date. Such notification shall include a request for an extension that specifies a date

               and demonstrates good cause for the extension.

       (4)     Within fifteen (15) days of receipt of Plaintiff’s response, Defendant shall serve

               its reply on Plaintiff, and will also file the entire set of motion papers and the

               administrative record with the Court.

    Service of a copy of this Order shall be made by the Clerk of this Court by forwarding a copy

hereof to the pro se Plaintiff by regular mail.

                                                       SO ORDERED.


                                                           s/WFK
                                                       _______________________________
                                                       HON. WILLIAM F. KUNTZ, II
                                                       UNITED STATES DISTRICT JUDGE
Dated: August 31, 2021
       Brooklyn, NY



                                                  2
